Citation Nr: 1142886	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  11-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to January 1957.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes the issue currently on appeal must be remanded for further procedural development.  

As noted above, the RO denied the Veteran's service-connection claim for a bilateral hearing loss disability in a February 2007 decision.  The Veteran filed a timely notice of disagreement with that decision in March 2007.  The RO subsequently issued a statement of the case (SOC) as to the Veteran's hearing loss claim in January 2011, and the Veteran perfected this appeal by filing a VA Form 9 later that month.  

Notably, in March 2007, the Veteran also filed a service-connection claim for tinnitus, which is not currently on appeal.  In connection with that claim, the Veteran appeared at a VA audiological examination in March 2011.  The March 2011 examination report, which is currently of record, included additional assertions from the Veteran as to the date of onset of his hearing loss disability, and provided additional audiometric testing results.  Although this audiological examination clearly contained information relevant to the Veteran's current appeal, the RO did not consider such evidence in any readjudication of the Veteran's hearing loss claim at any time subsequent to its issuance of the January 2011 SOC.  

The Board received additional correspondence from the Veteran's representative in relation to the Veteran's hearing loss claim in September 2011.  See the Veteran's August 31, 2011 Informal Hearing Presentation (IHP).  Pertinently however, such correspondence did not indicate whether the Veteran wished to waive his right to have the agency of original jurisdiction (AOJ) initially consider his recent March 2011 audiological examination results before the Board adjudicated his claim on the merits.  See 38 C.F.R. § 20.1304(c) (2011).  

On the contrary, the Veteran's representative argues in the IHP that the Board actually needs no waiver in this case before it proceeds with adjudication, as all evidence pertaining to the Veteran's hearing loss claim has already been reviewed by the RO.  Indeed, the Veteran's representative asserts that the March 2011 examination discussed above pertains not to the Veteran's hearing loss claim, but to the Veteran's tinnitus claim alone.  See the August 31, 2011 Informal Hearing Presentation, page 1.  The Board rejects this argument, and finds that the hearing test results obtained in March 2011 are in fact relevant to the Veterans pending hearing loss claim, especially in light of the fact that the RO originally denied the Veteran's claim in part on a finding that the record included no objective evidence of a hearing loss disability for VA purposes.  

Thus, it appears that the Veteran's representative would have the Board proceed with adjudication of the Veteran's hearing loss claim without first obtaining a waiver, as is required by See 38 C.F.R. § 20.1304(c), and simply exclude from its consideration the Veteran's March 2011 audiological test results.  The Board cannot do exclude this evidence as such action would violate the Veteran's right to due process.  See 38 U.S.C.A. § 7104(a)  (West 2002) [decisions of the Board must be based on the entire record]. 

Accordingly, the case must be REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The VBA should review the record, to include all evidence received since the January 2011 Statement of the Case (SOC), and in particular the March 2011 VA audiological examination report, and readjudicate the Veteran's service connection claim for a bilateral hearing loss disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case (SSOC), and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



